Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED A CTION            This communication is responsive to the applicant’s response filed on 03/19/2021. Claims 1, 5, 8-9 have been amended.
                                              Response to Arguments          Applicant's arguments in the amendment filed on 03/19/2021 have been fully considered but they are not persuasive. The reason set forth below: on page 2 of the remarks, Applicant argues, Pan reference do not disclose or suggest “a beam sweeping type from a plurality of beam sweeping types,” particularly where “the plurality of beam sweeping types include at least one of P-1. P-2. P-3. U-l, U-2, or U-3” as recited in independent Claims 1, 5 and 8.
        In reply, the examiner respectfully argues that the Pan reference discloses in para [0111] & provisional para [0093] a TRP request that a WTRU perform a beam sweep using a specific beam type, a different beam type be  associated with a different UL procedure (e.g. for procedures U-l, U-2 and U-3) (=plurality of beam sweeping types). Para [0126] & provisional [0107] discloses a type of beam sweep e.g. full beam sweep and Para [0133] & provisional para [0113] discloses an uplink procedure U-l performs a full beam sweep. Para [0122] & provisional para [0110[0121] discloses Uplink 
For at least the reasons stated above, the examiner maintains 102 rejections of independent claims 1, 5, and 8 as well as the all dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Pan et al. (US 2020/0136708) which incorporate the disclosure (specification) of provisional app 62/454,568.
As of claims 1 and 8, Pan discloses a method and a device for wireless communication comprising: receiving, by a terminal device, configuration information sent by a network device (para [0111] & provisional para [0093] a TRP request that a WTRU perform a beam sweep using a specific beam type that  configuration information for a network device), wherein the configuration information is used to indicate a beam sweeping type from a plurality of beam sweeping types (Para [0126] & provisional [0107] discloses a type of beam sweep e.g. full beam sweep and Para [0133] & provisional para [0113] discloses an uplink procedure U-l performs a full beam sweep, wherein a different beam type be  associated with a different UL procedure (e.g. for procedure U-l, U-2 and U-3) (=plurality of beam sweeping types), and 
wherein the plurality of beam sweeping types include at least one of P-1, P-2, P-3, U-1, U-2, or U-3 (Para [0122] & provisional para [0110[0121] discloses Uplink procedures (U-l, U-2 and U-3) be coupled with downlink procedures (P-1, P-2 and P-3) which corresponds to the plurality of beam sweeping types include at least one of  P-1, P-2 ,P-3, U-l, U-2 and U-3); and 
determining, by the terminal device, the beam sweeping type based on the configuration information (Para [0133] & provisional para [0113] discloses an uplink procedure U-l performs a full beam sweep which corresponds to terminal device determine U-1 (=beam sweep type) base on the information). 

As of claim 5, Pan discloses a wireless communication method, comprising: generating, by a network device, configuration information, wherein the configuration information is used to indicate a beam sweeping type from a plurality of beam sweeping types (para [0111] & provisional para [0093] a TRP request that a WTRU perform a beam sweep using a specific beam type ;Para [0126] & provisional [0107] discloses a type of beam sweep e.g. full beam sweep and Para 
and wherein the plurality of beam sweeping types include at least one of P-1, P-2, P-3, U-1, U-2, or U-3 (Para [0122] & provisional para [0110[0121] discloses Uplink procedures (U-l, U-2 and U-3) be coupled with downlink procedures (P-1, P-2 and P-3) which corresponds to the plurality of beam sweeping types include at least one of  P-1, P-2 ,P-3, U-l, U-2 and U-3); and 
       sending, by the network device, the configuration information to a terminal device (Para [0133] & provisional para [0113] discloses an uplink procedure U-l performs a full beam sweep which corresponds to network device send the configuration information to a terminal).

As of claims 2 and 9, rejection of claims 1 and 8 cited above incorporated herein, in addition Pan further discloses the determining, by the terminal device, the beam sweeping type based on the configuration information comprises: determining, by the terminal device, the beam sweeping type based on the configuration information and information about a correspondence between the configuration information and the beam sweeping type (para [0154] [FIG. 8] and provisional app [Fig. 11 ] TRP (=network device) indicate a beam 

As of claims 3 and 10, rejection of claims 2 and 9 cited above incorporated herein, in addition Pan further discloses the terminal device receives the information about the correspondence between the configuration information and the beam sweeping type sent by the network device, or predefines the information about the correspondence between the configuration information and the beam sweeping type (para [0154] [FIG. 8] and provisional app [Fig.11] TRP (=network device) indicate a beam correspondence (=correspondence between the configuration information and the beam sweeping type) and in para [0126] discloses indicate a type of beam sweep to a WTRU which corresponds to terminal device receives the correspondence information between the configuration information and the beam sweeping type).

As of claims 4, 7 and 11, rejection of claims 1, 5 and 8 cited above incorporated herein, in addition Pan further discloses the configuration information is at least one type of resource set index information, resource setting index information, resource configuration information, measurement setting index information, report content, quasi co-location information, an interleaved frequency division multiple access repetition factor parameter, or a subcarrier spacing parameter 

As of claim 6, rejection of claim 5 cited above incorporated herein, in addition Pan further discloses the method further comprises: sending, by the network device, information about a correspondence between the configuration information and the beam sweeping type to the terminal device; or predefining the information about the correspondence between the configuration information and the beam sweeping type (para [0154] [FIG. 8] & provisional app [Fig.11] TRP (=network device) indicate a beam correspondence (correspondence between the configuration information and the beam sweeping type) and para [0126] discloses indicate a type of beam sweep to a WTRU which corresponds to network device send the correspondence information configuration information and the beam sweeping type). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAHMIDA S CHOWDHURY/           Examiner, Art Unit 2471